Appeal by defendant from a judgment of the County Court, Westchester County, rendered February 17, 1977, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence. The appeal also brings up for review an order of the same court, dated September 21, 1976, which denied, without a hearing, defendant’s motion to dismiss the indictment on the ground of prejudicial delay. By order dated February 6, 1978, this court remanded the case to the County Court for a hearing and a new determination on defendant’s motion to dismiss the indictment and directed that the appeal be held in abeyance in the interim (People v Lewis, 61 AD2d 799). The court has now complied and rendered a decision in accordance therewith. Judgment affirmed. No opinion. Martuscello, 3. P., Rabin, Cohalan and Hawkins, JJ., concur.